PER CURIAM:
Anthony Andrews appeals the district court’s orders denying his motions for reconsideration pursuant to Fed.R.Civ.P. 59(e) and 60(b). We have reviewed the record and find no reversible error. Accordingly, we deny the motions for abeyance as moot, deny the motion to recuse, and affirm on the reasoning of the district court. See Andrews v. Fox, No. CA-04-247-5-H (E.D.N.C. filed July 11, 2005 & entered July 14, 2005; filed Oct. 7, 2005 & entered Oct. 24, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED